Exhibit 99.1 M5 Networks, Inc. and Subsidiaries Consolidated Financial Statements December 31, 2011 and 2010 M5 NETWORKS, INC. AND SUBSIDIARIES Index to Consolidated Financial Statements Consolidated Financial Statements Report of Independent Auditors 2 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Shareholders’ Deficit 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 - 21 1 M5 NETWORKS, INC. AND SUBSIDIARIES Report of Independent Auditors To Board of Directors and Shareholders of M5 Networks, Inc. and Subsidiaries: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, of changes in redeemable preferred stock and shareholders’ deficit and of cash flows present fairly, in all material respects, the financials position of M5 Networks, Inc. and its subsidiaries (“the Company”) at December 31, 2011 and 2010, and the results of their operations and their cash flows for the years then endedin conformity with accounting principles generally accepted in the United States of America. These financials statements are the responsibility of the Company management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with auditing standards generally accepted in United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by the management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As further disclosed in Notes 1 and 12 to the consolidated financial statements, the Company was acquired by ShoreTel, Inc. on March 23, 2012. /s/ PricewaterhouseCoopers LLP New York, NY June 5, 2012 2 M5 NETWORKS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $557,285 in 2011 and $234,713 in 2010 Unbilled accounts receivable Prepaid expenses and other current assets Total current assets Restricted cash Fixed assets, net Software licenses and development costs, net Goodwill Other intangibles, net Other assets TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK AND SHAREHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Unearned revenues Customer deposits Loans payable – shareholders and affiliates, current maturities Line of Credit – bank, current portion Loans payable – bank, current portion - Capital lease obligations, current portion Other short term liabilities Warrant liability Total current liabilities Capital lease obligation, net of current portion Deferred rent liability Other long-term liabilities Line of Credit – long term - Loans payable – bank, net of current portion TOTAL LIABILITIES Commitments and contingencies (Note 10) Redeemable Convertible Preferred Stock Series A convertible preferred stock, $0.0001 par value; 1,205,043 shares authorized; 1,191,210 shares issued and outstanding (liquidation preference of $15,500,024) Series B convertible preferred stock, $0.0001 par value; 767,512 shares authorized; 619,570 shares issued and outstanding (liquidation preference of $10,576,804) Series C convertible preferred stock, $0.0001 par value; 700,000 shares authorized; 651,764 shares issued and outstanding (liquidation preference of $8,250,028) Shareholders’ Deficit: Common stock, $0.0001 par value; 10,000,000 shares authorized; 2,641,221 shares issued Additional paid-in capital Treasury stock, at cost - 100,469 shares in 2011 and 2010 ) ) Accumulated deficit ) ) TOTAL REDEEMABLE CONVERTIBLE PREFERRED STOCK AND SHAREHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK & SHAREHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements 3 M5 NETWORKS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Years Ended December 31, Revenue $ $ Cost of revenue Gross margin Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other expense: Interest expense ) ) Change in value of warrants ) ) Loss before provision for income taxes ) ) Provision for income taxes ) ) NET LOSS $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 4 M5 NETWORKS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN REDEEMABLE PREFERRED STOCK AND SHAREHOLDERS' DEFICIT Series A Preferred Series B Preferred Series C Preferred Common Stock Number of Shares Amount Number of Shares Amount Number of Shares Amount Number of Shares Amount Additional Paid-in Captial Treasury Stock Accumulated Deficit Total Shareholders' Deficit Balance - January1, 2010 $ $ - $
